DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/7/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment/Claim Status
Claims 26-48 are currently pending. Claims 26, 39, 44 and 45 have been amended. Claims 1-25 were previously canceled. No new claims were added. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26-32, 34-38; 39-44; and 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Jeng et al (US 2011/0210444 A1-prior art of record, hereafter Jeng) in view of Magnus (US 8,822,268 B1-prior art of record).
Re claim 26, Jeng discloses in FIG. 1c (with references to FIG. 1a) a packaged device comprising:
a package material (overmold 126; ¶ [0024]), the package material (126) having a first widest lateral width (extreme left-to-right width of 126 over interposer 102);

a first substrate (112; ¶ [0024]) coupled (electrically; ¶ [0016]-[0017]) to the one or more IC dies (104) and disposed in or on the (underside of the) package material (126), wherein an opposing sidewalls of the first substrate (112) define at least in part a recess structure (cavity 224; ¶ [0019] and [0024]) extending from a first (underside) side of the first substrate (112) and through (completely) the first substrate, the recess structure (224) to receive a unit (thermal pad 226/IC 108; ¶ [0021]-[0022]) including another IC die (108; ¶ [0017]), and the first substrate (112) having a second widest lateral width (extreme left-to-right width of 112 under interposer 102), the second widest lateral width (of 112) different (unequal) from the first widest lateral width (of 126);
a first hardware interface (underside of 112; ¶ [0017]) to couple the packaged device (104) to a second device (substrate not shown; ¶ [0017]), the first hardware interface including first contacts (conductive balls 120; ¶ [0017]) disposed on the first (underside) side of the first substrate (112); and
a second hardware interface (106/114/110; ¶ [0016]-[0017]) to couple (electrically; ¶ [0016]-[0017]) one of the one or more IC dies (104) directly (IC die-to-IC die; and see inserted figure below) to the other IC (108), the second hardware interface including second contacts (conductive bumps 110; ¶ [0016]-[0017]) disposed in the recess structure (cavity 224).

    PNG
    media_image1.png
    671
    1381
    media_image1.png
    Greyscale


For the record, the inserted figure (annotated FIG. 1C of Jeng) depicts the one or more IC die (104) being coupled (electrically connected) “directly” (i.e. die-to-die) to the other IC die (108) a second hardware interface comprising top bump (106) - TSV (114) – bottom bump (110). No other structure is indicated to directly couple (electrically connect) IC die (104) to IC die (108).
  
Jeng fails to disclose the second widest lateral width (of 112) the same as the first widest lateral width (126); and an active or passive component on the first substrate and laterally spaced apart from the one or more IC dies, the active or passive component included in the package material.

However,

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Jeng to include the second widest lateral width being the same as the first widest lateral width; and an active or passive component on the first substrate and laterally spaced apart from the one or more IC dies, the active or passive component included in the package material as disclosed by Magnus to provide thin and uniform (planar) protective coatings of all device elements (Magnus; col. 7, lines 5-13 and 45-57).

Re claim 27, Jeng discloses the packaged device of claim 26, wherein the recess structure (224) forms a hole (cavity) extending from the first (underside) side of the first substrate (112) and through (completely prior to adding 226/228; ¶ [0021]-[0022]) the first substrate.


Re claim 29, Jeng discloses the packaged device of claim 28, further comprising the unit (226/108).
Re claim 30, Jeng discloses the packaged device of claim 29, wherein a portion of the unit (226/108) crosses a plane (inserted into recess/cavity 224) of the first (underside) side.

Re claim 31, Jeng discloses the packaged device of claim 28, wherein the second substrate (102) comprises an interposer (102; ¶ [0016]-[0017]).

Re claim 32, Jeng discloses the packaged device of claim 26, wherein the first substrate (112) includes an interposer (RDLs; ¶ [0018]).

Re claim 34, Jeng discloses the packaged device of claim 26, wherein the second device (substrate not shown; ¶ [0017]) is a printed circuit board (as in substrate 112; ¶ [0017]).

Re claim 35, Jeng discloses the packaged device of claim 26, wherein the second device (substrate not shown; ¶ [0017]) is a packaged device (as in substrate 112; ¶ [0017]).


Re claim 37, Jeng discloses the packaged device of claim 26, wherein the second contacts (228) are disposed on a sidewall (left/right vertical walls) of the recess structure (224).

Re claim 38, Jeng discloses the packaged device of claim 26, wherein, while the second interface (at 120) is to couple to the unit (226/108), a portion (108/226) of the unit crosses a plane (inserted into recess/cavity 224) of the first (underside) side.

Re claim 39, Jeng discloses in FIG. 1c (with references to FIG. 1a) a method for fabricating a packaged device, the method comprising:
coupling (electrically; ¶ [0016]-[0017]) a first substrate (112; ¶ [0024]) to one or more integrated circuit (IC) dies (104; ¶ [0024]), the first substrate (112) having a first widest lateral width (extreme left-to-right width of 112 under interposer 102);
packaging the one or more IC dies (104) in a package material (overmold 126; ¶ [0024]), wherein the package material is disposed on (above) the first substrate (112), the package material (126) having a second widest lateral width (extreme left-to-right width of 126 over interposer 102), the second widest lateral width (of 126) different (unequal) from the first widest lateral width (of 112);

disposing first contacts (conductive balls 120; ¶ [0017]) of a first hardware interface (underside of 112) on the first (underside) side of the first substrate (112);
disposing second contacts (conductive bumps 110; ¶ [0016]-[0017]) of a second hardware interface (underside of interposer 102; ¶ [0016]-[0017]) in the recess structure (224); and
coupling (electrically connecting; ¶ [0016]-[0017]) a unit (thermal pad 226/IC 108; ¶ [0021]-[0022]) to the second contacts (110), the unit including another IC die (108; ¶ [0017]) coupled directly (IC die-to-IC die by 106/114/110; ¶ [0016]-[0017]; and see inserted figure above) to one of the one or more IC dies (104).

Jeng fails to disclose coupling the first substrate to an active or passive component the active or passive component laterally spaced apart from the one or more IC dies; packaging the active or passive component in a package material; and the second widest lateral width (of 126) the same as the first widest lateral width (of 112).

However,
Magnus discloses in FIS. 2-7 a method for fabricating a packaged device, the method comprising:

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jeng to include coupling the first substrate to an active or passive component the active or passive component laterally spaced apart from the one or more IC dies; packaging the active or passive component in a package material; and the second widest lateral width the same as the first widest lateral width as disclosed by Magnus to provide thin and uniform (planar) protective coatings of all device elements (Magnus; col. 7, lines 5-13 and 45-57).

Re claim 40, Jeng discloses the method of claim 39, wherein forming the recess structure (224) includes forming a hole (opening; ¶ [0019]) extending from the first (underside) side of the first substrate (112) and through (completely) the first substrate.

Re claim 41, Jeng discloses the method of claim 39, wherein disposing the second contacts (110) in the recess structure (224) includes disposing the second contacts on a second substrate (interposer 102; ¶ [0016]-[0017]) extending across (above) the recess structure.


Re claim 43, Jeng discloses the packaged device of claim 39, wherein the second contacts (228) are disposed on a sidewall (left/right vertical walls) of the recess structure (224).

Re claim 44, Jeng discloses the method of claim 39, wherein, while the unit is coupled (electrically) to the second contacts, a portion (108/226) of the unit extends across a plane (inserted into recess/cavity 224) of the first (underside) side.

Re claim 45, Jeng discloses in FIG. 1c (with references to FIG. 1a) a system comprising:
a first packaged device (3D package; ¶ [0007]) including:
a package material (overmold 126; ¶ [0024]), the package material (126) having a first widest lateral width (extreme left-to-right width of 126 over interposer 102);
one or more integrated circuit (IC) die (104; ¶ [0024]) disposed within the package material (126);
a first substrate (112; ¶ [0024]) coupled (electrically; ¶ [0016]-[0017]) to the one or more IC dies (104) and disposed in or on the (underside of the) package material (126), wherein an opposing sidewalls of the first substrate define at least in part a recess structure (cavity 224; ¶ [0019] and [0024]) extending from a first (underside) side 
a first hardware interface (underside of 112; ¶ [0017]) including first contacts (conductive balls 120; ¶ [0017]) disposed on the first (underside) side of the first substrate (112);
a second hardware interface (106/114/110; ¶ [0016]-[0017]) to couple (electrically; ¶ [0016]-[0017]) one of the one or more IC dies (104) directly (IC die-to-IC die; and see inserted figure above) to the other IC (108), the second hardware interface including second contacts (conductive bumps 110; ¶ [0016]-[0017]) disposed in the recess structure (cavity 224); and
a printed circuit board (substrate not shown, but same as PCB substrate 112; ¶ [0017]) coupled to the first packaged device (3D package) via the first hardware interface (at balls 120; ¶ [0017]).

Jeng fails to disclose the second widest lateral width (of 112) the same as the first widest lateral width (126); and an active or passive component on the first substrate and laterally spaced apart from the one or more IC dies, the active or passive component included in the package material.

However,

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Jeng to include the second widest lateral width being the same as the first widest lateral width; and an active or passive component on the first substrate and laterally spaced apart from the one or more IC dies, the active or passive component included in the package material as disclosed by Magnus to provide thin and uniform (planar) protective coatings of all device elements (Magnus; col. 7, lines 5-13 and 45-57).

Re claim 46, Jeng discloses the packaged device of claim 45, further comprising a second substrate (interposer 102; ¶ [0016]-[0017]) extending across (above) the recess structure (224), wherein the second contacts (110) are disposed on a side (underside) of the second substrate (102).


Re claim 48, Jeng discloses the packaged device of claim 45, wherein a portion of the unit (226/228/108) crosses a plane (inserted into recess/cavity 224) of the first (underside) side.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Jeng and Magnus as applied to claim 26 above, and further in view of Jiang et al (US 2004/0106229 A1-prior art of record, hereafter Jiang).
Re claim 33, Jeng and Magnus discloses the packaged device of claim 26, but fails to disclose wherein the first substrate (112) is disposed within the package material (124/126) in the embodiment of FIG. 3.
However, Jiang discloses in FIG. 10 a packaged device comprising a first substrate (interposer 61; ¶ [0080]), wherein the first substrate (61) is disposed within package material (encapsulant 90; ¶ [0070] and [0094]-[0096]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Jeng and Magnus to include the first substrate being disposed with the package material as disclosed by FIG. 10 of Jiang with the features of FIG. 3 to provide top and bottom protection of all device elements, including substrates (Jiang; ¶ [0070] and [0094]).

Response to Arguments
Applicant's arguments filed 8/16/2021 have been fully considered but they are not persuasive for the following reason(s):
A.	For each of claims 26 and 45, the applicant argues that Jeng fails to disclose a second hardware interface to couple one of the one or more IC dies (104) directly to the other IC (108), the second hardware interface including second contacts disposed in the recess structure (cavity 224) since the interposer (102) is disposed between IC die (104) and IC die (108).
However, the examiner, respectfully, disagrees since the inserted figure above (annotated FIG. 1C of Jeng) depicts the one or more IC die (104) being coupled (electrically connected) “directly” (i.e. die-to-die) to the other IC die (108) a second hardware interface comprising top bump (106) - TSV (114) – bottom bump (110). No other structure is indicated to directly couple (electrically connect) IC die (104) to IC die (108). Each individual connection structure (106/114/110) is capable of establishing directly coupling between corresponding locations on each of IC die (104) and IC die (108), where the interposer (102) provides electrical isolation and mechanical stability to the individual connection structures (106/114/110).

B.	For claim 39, the applicant argues Jeng fails to disclose coupling a unit to the second contacts (110), the unit including another IC die (108) coupled directly to one of the one or more IC dies (104).
Similar to the examiner’s above rebuttal(s) for claims 26 and 45, Jeng discloses the one or more IC die (104) being coupled (electrically connected) “directly” (i.e. die-to-

For the record, the applicant’s arguments did not include a particular embodiment from the specification of instant application by which the examiner could compare the teachings of Jeng to the claimed invention. 
In conclusion, the examiner has shown, through the above rebuttal(s) and illustration, that Jeng does, indeed, disclose the limitations in question cited above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892